DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to compounds and pharmaceutical compositions in the reply filed on July 24, 2020 is acknowledged.

Priority

    PNG
    media_image1.png
    66
    393
    media_image1.png
    Greyscale


Status of the Claims
	Claims 1, 2, 4, 6, 8-10, 13, 17, 19-21, 26, 35 and 37 are rejected.
	Claims 3, 5, 7, 15, 31, 32, 33 and 36 are objected.
	Claims 11, 12, 14, 16, 18, 22-25, 27-30, 34, 39 and 44 are cancelled.
	Claims 38, 40 and 41-43 are drawn to non-elected subject matter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 3, 5, 7, 15, 31, 32, 33 and 36 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 10, 19, 20, 21, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipate by US 6,703,404.
US ‘404 discloses compounds and pharmaceutical compositions of Formula (I) where R8=methyl, R7=methyl, R1=t-butyl, L=a bond when n=0, R2, R3, R4=H and R5 and R6=methoxy (see example 2 in Table 2, columns 15/16);

    PNG
    media_image2.png
    212
    327
    media_image2.png
    Greyscale

where R8=methyl, R7=methyl, R1=t-butyl, L=a bond when n=0, R2, R3, R4, R6=H and R5=OH (see example 4 in Table 2, columns 15/16); 

    PNG
    media_image3.png
    218
    304
    media_image3.png
    Greyscale

where R8=H, R7=methyl, R1=t-butyl, L=a bond when n=0, R2, R3, R4, R6=H and R5=OH (see example 6 in Table 2, columns 15/16); 

    PNG
    media_image4.png
    218
    320
    media_image4.png
    Greyscale

where R8=H, R7=methyl, R1=t-butyl, L=a bond when n=0 and R2, R3, R4, R5, R6=H (see example 1 in Table 2, columns 15/16); 

    PNG
    media_image5.png
    193
    281
    media_image5.png
    Greyscale

 

    PNG
    media_image6.png
    184
    315
    media_image6.png
    Greyscale


Claims 1, 2, 4, 6, 10, 13, 17, 26, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipate by US 2010/0173930.
US ‘930 discloses compounds and pharmaceutical compositions of Formula (I) where R8=H, R7=methyl, R1=cyclohexyl, L=a bond when n=0, R2, R3, R5, R6=H and R4=OH (see first specie in table on bottom of page 18);

    PNG
    media_image7.png
    171
    279
    media_image7.png
    Greyscale

US ‘930 discloses compounds and pharmaceutical compositions of Formula (I) where R8=H, R7=methyl, R1=CH2-p-F-phenyl, L=a bond when n=0, R2, R3, R5, R6=H and R4=OH (see seventh specie in table of page 19 and Example on page 16);

    PNG
    media_image8.png
    229
    274
    media_image8.png
    Greyscale

US ‘930 discloses compounds and pharmaceutical compositions of Formula (I) where R8=H, R7=methyl, R1=CH2-p-F-phenyl, L=a bond when n=0, R2, R3, R5, R6=H and R4=OH (see third specie, right column on page 26);

    PNG
    media_image9.png
    182
    294
    media_image9.png
    Greyscale


Claims 1, 2, 8, 13, 19, 20, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipate by US 8,501,767.
US ‘767 discloses compounds and pharmaceutical compositions of Formula (I) where R8=H, R7=alkyl, R1=cyclopentyl, cyclohexyl, CHCH3 wherein Rb=CH3, Ra=H when n=1, R2, R3, R4=H, R5 and R6=H (see compounds SM54 in column 32 and SM73 in column 33).

    PNG
    media_image10.png
    205
    243
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    206
    228
    media_image11.png
    Greyscale


Claims 1, 2, 4, 6, 9, 10 13, 19, 20, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipate by Ansari et al (ChemistrySelect 2016, 5, 1016-1021).
Ansari et al discloses compounds and pharmaceutical compositions of Formula (I) where R8=H, R7=alkyl, R1=t-butyl, L=a bond, CHCH3 wherein Rb=H, Ra=CH3 when n=1, R2, R3, R4=H, R5 and R6=H (see compounds 4h and 4m, Scheme 2 on page 1019).

    PNG
    media_image12.png
    194
    271
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    109
    162
    media_image13.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967. The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew D. Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/John Mabry/Primary Examiner